DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT
                             July Term 2014

 SANFORD D. LYONS, TIMOTHY R. LYONS, and JOHN C. LYONS, as
  Trustees of the Norma W. Lyons 1993 Qualified Personal Residence
                               Trust,
                             Appellants,

                                    v.

NORMA W. LYONS, VALERIE A. LYONS, WILLIAM M. TUTTLE, II, and
              DOROTHY A. LYONS HEFFNER,
                        Appellees.

                    Nos. 4D13-1793 and 4D13-4211

                           [October 29, 2014]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marina Garcia-Wood, Judge; L.T. Case
No. 11-17399 (18).

  Daniel L. Wallach and Allen M. Levine of Becker & Poliakoff, P.A., Fort
Lauderdale, for appellants.

  William M. Tuttle, II of William M. Tuttle, II, P.A., Coral Gables, for
appellees Norma W. Lyons, Valerie A. Lyons and William M. Tuttle, II.

LEVINE, J.

   The issue presented is whether the trial court erred in finding that a
wife had standing to assert the homestead rights of her deceased husband,
who did not sign a 1993 deed, and declare the quit claim deed to a
residence trust void ab initio. We find that the wife lacked standing to
raise her deceased husband’s homestead rights and, as such, we reverse.

   Richard and Norma Lyons, a husband and wife, owned a home that
was their primary residence. In 1993, Richard and Norma quit claimed
the residence to Norma alone. The quit claim deed contained language
that Richard “does hereby remise, release and quit-claim unto the said
second party [Norma] forever, all the right, title, interest, claim and
demand which the said first party [Richard] has in and to the [property].”
On the same day, Norma quit claimed the deed to a qualified personal
residence trust (“QPRT”). The irrevocable trust provided for an income
term of fifteen years or until the settlor’s death, whichever came first. In
2002, Richard executed a will in which he acknowledged the QPRT.
Richard passed away in 2007.

   The Lyonses had five children, all of whom had reached the age of
majority in 1993. In 2010, Norma executed a quit claim deed seeking to
convey the residence to herself and daughter Valerie. In July 2011, the
sons—Sanford, Timothy and John—as trustees of the trust, filed a
complaint against Norma, daughters Valerie and Dorothy, and the
attorney, William Tuttle, who prepared the 2010 quit claim deed, seeking
to set aside the 2010 deed on the grounds that Norma did not own the
residence when she attempted to convey it.

    In 2011, Norma, Valerie, and Tuttle moved for summary judgment,
arguing that the 1993 deed was void ab initio because it was signed only
by Norma, and not signed by Richard, and thus, violated Richard’s
homestead rights. Norma filed an affidavit at the same time, claiming that
it was her intent and Richard’s intent to leave the residence exclusively to
Valerie. The sons in response argued that Richard waived his homestead
rights and that Norma lacked standing to assert her deceased husband’s
homestead claims.

   The trial court entered a summary judgment in favor of Norma, Valerie,
and Tuttle, finding that the 1993 deed was void ab initio because Richard,
the deceased husband, had not signed the quit claim deed to the trust that
Norma had signed. This appeal ensues.

   A trial court’s entry of summary judgment is reviewed de novo, as is an
issue involving interpretation of the Florida constitution. Karayiannakis
v. Nikolits, 23 So. 3d 844, 845 (Fla. 4th DCA 2009).

    In reviewing constitutional provisions, a court must “examine the
actual language used in the constitution.” Lewis v. Leon Cnty., 73 So. 3d
151, 153 (Fla. 2011). “If that language is clear, unambiguous, and
addresses the matter in issue, then it must be enforced as written.” Id.
(citation omitted). “The words of the constitution ‘are to be interpreted in
their most usual and obvious meaning, unless the text suggests that they
have been used in a technical sense.’”             Id. (citation omitted).
Constitutional provisions should be construed in a manner consistent
with the intent of the framers and the voters. Id.

   The Florida constitutional provision limiting the devise and alienation
of homestead is governed by article X, section 4(c), which provides:

                                     2
      The homestead shall not be subject to devise if the owner is
      survived by spouse or minor child, except the homestead may
      be devised to the owner’s spouse if there be no minor child.
      The owner of homestead real estate, joined by the spouse if
      married, may alienate the homestead by mortgage, sale or gift
      and, if married, may by deed transfer the title to an estate by
      the entirety with the spouse. If the owner or spouse is
      incompetent, the method of alienation or encumbrance shall
      be as provided by law.

    Article X, section 4(c) evidences the constitutional intent to protect a
surviving spouse and minor children who otherwise would have no interest
in the homestead. “The constitutional provision prohibiting devise of the
homestead property if the owner is survived by a spouse or minor child
reflects [a] concern for protection of the family.” City Nat’l Bank of Fla. v.
Tescher, 578 So. 2d 701, 703 (Fla. 1991); see also In re Estate of Boyd, 519
So. 2d 692, 694 (Fla. 4th DCA 1988) (“The historical purpose of the
homestead provision was to protect those legally dependent on the
decedent because of a family relationship.”). As such, “article X, section
4(c) is designed to protect two classes of persons only: surviving spouses
and minor children.” Id.; see also In re Estate of Scholtz, 543 So. 2d 219,
221 (Fla. 1989) (“The homestead may not be devised if the owner is
survived by a spouse or minor child.”).

   The constitutional provision is inapplicable to the present case. In this
case neither Norma nor the adult children were members of the class
specifically protected by the constitutional provision. The children would
obviously not qualify as “minor children.” As to Norma, although she is a
surviving spouse, she owned the homestead and transferred the
homestead to the QPRT. Article X, section 4 (c) does not serve to protect
Norma from her own actions in transferring her own homestead property.

   The plain language of the constitutional provision describes and limits
the actions of the owner of the homestead property. The provision
highlights that the “homestead shall not be subject to devise if the owner
is survived by spouse or minor child.” Further, the provision describes
when “the owner of homestead real estate” may alienate the homestead.
The entire provision hinges on the conduct of the owner spouse, and the
resultant protections to the non-owner surviving spouse or minor children.

   Clearly, in the present case, Norma and her husband were owners of
the homestead when they quit claimed the homestead to Norma. Norma
then became the sole owner of the homestead and quit claimed the

                                      3
homestead to the QPRT. Norma cannot now claim the quit claim she then
executed as sole owner was void ab initio, as she is not the non-owner
surviving spouse. At the time of Norma’s quit claim to the QPRT, the only
non-owner spouse was Richard.

    If there were any infirmities in Norma’s action of quit claiming the
homestead to the QPRT, only Richard as the non-owner spouse could rely
on the provisions of article X, section 4(c). Clearly, Norma does not have
standing to assert Richard’s potential rights had he been the surviving
spouse. Norma, as the owner, should not be able to challenge her own
acts, as she is not within the class of persons the constitutional provision
is designed to protect.

    Further, it would be absurd for the party who created the alleged
infirmities in the quit claim deed to be able to attack the viability of the
same quit claim deed. In other words, Norma should not be able to attack
the quit claim deed as void ab initio, where she drafted, relied on, and was
the sole signatory to it.

   For the foregoing reasons, we reverse the final summary judgment and
remand for further proceedings. Because we reverse the summary
judgment, we also reverse the order dissolving the lis pendens.

   Reversed and remanded for further proceedings.

STEVENSON and MAY, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     4